Exhibit 99.2 Joint Filing Agreement In accordance with Rule 13d-1(k)(1)(iii) under the Securities Exchange Act of 1934, as amended, the persons named below agree to the joint filing on behalf of each of them of a Statement on Schedule 13D (including amendments thereto) with respect to the Common Stock, par value $0.01, of Rand Worldwide, Inc.This Joint Filing Agreement shall be filed as an Exhibit to such Statement. Dated: March 26, 2012 PETER H. KAMIN CHILDRENS TRUST By: /s/ Peter H. Kamin Peter H. Kamin Sole Trustee 3K LIMITED PARTNERSHIP By: /s/ Peter H. Kamin Peter H. Kamin Managing Partner /s/ Peter H. Kamin PETER H. KAMIN
